                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                             CHARLESTON DIVISION

Gary Moore,                      )             Case No. 2:18-cv-01397-DCC
                                 )
                Petitioner,      )
                                 )
v.                               )                         ORDER
                                 )
B M Antonelli,                   )
                                 )
                Respondent.      )
________________________________ )

      Petitioner, proceeding pro se, is seeking habeas corpus relief pursuant to 28

U.S.C. § 2241. In accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2),

(D.S.C.), this matter was referred to United States Magistrate Judge Mary Gordon Baker

for pre-trial proceedings and a Report and Recommendation (“Report”). Respondent filed

a Motion for Summary Judgment. ECF No. 12. Petitioner filed a Response in Opposition.

ECF No. 18. On April 10, 2019, the Magistrate Judge issued a Report recommending

that the Motion for Summary Judgment be granted. ECF No. 20. The Magistrate Judge

advised Petitioner of the procedures and requirements for filing objections to the Report

and the serious consequences if he failed to do so. Petitioner has filed no objections,

and the time to do so has passed.

      The Magistrate Judge makes only a recommendation to this Court.                The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The
                                          1
Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

       After considering the record in this case, the applicable law, and the Report of the

Magistrate Judge, the Court finds no clear error and agrees with the Report’s

recommendation; accordingly, the Court adopts the Report by reference in this Order.

This Motion for Summary Judgment [12] is GRANTED.

       IT IS SO ORDERED.

                                                        s/ Donald C. Coggins, Jr.
                                                        United States District Judge

May 13, 2019
Spartanburg, South Carolina

                                NOTICE OF RIGHT TO APPEAL

The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.


                                             2
